Opinion issued
November 18, 2010
 
 
 
 
 
 

 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-08-00518-CR
____________
 




CARL V. YOUNG, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 1152508
 
 

MEMORANDUM OPINION




Appellant, Carl V. Young, pleaded
guilty, without an agreed recommendation with the State as to punishment, to
the offense of felony theft, enhanced by two prior felony convictions. See
Tex. Penal Code Ann. § 31.03(a)
(Vernon Supp. 2010).  The trial court
ordered a pre-sentence investigation (PSI) report. After a PSI hearing, the
trial court assessed punishment at five years’ confinement. We affirm.  
Appellant’s counsel on appeal has
filed a brief stating that the record presents no reversible error, that the
appeal is without merit and is frivolous, and that the appeal must be dismissed
or affirmed. See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal. Id. at 744, 87 S. Ct. at
1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App. 1978).
Counsel represents that he has served
a copy of the brief on appellant. Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).
More than 30 days have passed, and appellant has not filed a pro se brief.
Having reviewed the record and counsel’s brief, we agree that the appeal is
frivolous and without merit and that there is no reversible error. See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).
 
 
We affirm the judgment of the trial
court and grant counsel’s motion to withdraw.[1]
Attorney Brian M. Middleton must immediately send the notice required by Texas
Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and Bland.
 
Do not publish. 
Tex. R. App. P. 47.2(b).




[1]
              Appointed
counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals. See Bledsoe v. State,
178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).